Title: To James Madison from Jacob Read, 8 May 1809
From: Read, Jacob
To: Madison, James


Sir
Charleston 8th; May 1809.
I beg leave to offer you my Congratulations on your Election to the Office of the Supreme Executive of the United States, and my Very Sincere Wishes that your Presidency may be happy and honorable to yourself, and peaceful and prosperous to our Country, which has Conferred on you So distinguished a Mark of Confidence and respect.
I hope Sir I do not presume too far on our former Acquaintance and friendly Intercourse by troubling you with the present Letter. I pray leave to inform you that at the Close of the Session of the Congress of 1800–1801 I was, without my privity or knowledge, nominated as the District Judge of south Carolina on the promotion of Mr. Thomas Bee, who received an Appointment under the Amendment of the Judiciary Law passed at the Close of that session, and that my Nomination was Confirmed by the Senate.
Mr Bee’s State of health at that time not permitting him to make the Journies required by that Act, he declined accepting his New appointment. Notwithstanding this at a considerable time after the adjournment of Congress and during the administration of Mr Jefferson; a Commission in due form to me as District Judge of south Carolina, was forwarded to me; and the Cover franked by Levi Lincoln Esqr. Attorney general of the United States.
The Present very Low State and Still declining health of Mr; Bee, the Present District Judge fills the minds of his Friends with the fear that he Cannot long Survive a disease almost unknown in the history of the Maladies that afflict human Nature, Vizt. a Mortification of the feet and a Sequestration of the lower Joints at the Ancle without any Wound or other known Injury or apparent Cause, and that his Country must ere long be deprived of his Services, and which no one will more Sincerely lament than myself!
In Such a Situation of Mr; Bee’s health I hope it will not be considered as either improper or Indelicate in me, to mention to you Sir, that I possess the Commission I have mentioned and that having returned to Charleston and with my family residing in this City, If I Shall be thought Competent to fill the office, in Case of a Vacancy, to which I have once before had the honor to be nominated and Commissioned, I shall endeavour to fulfill it’s duties with fidelity and with my best Abilities. I have the honor to be Your Most Obedient Most Humble Servant
Jacob Read
